                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

LOYCE HARRIS,                                 )
                                              )
      Petitioner,                             )
                                              )
v.                                            )             CV419-023
                                              )
NATHAN BROOKS, Warden                         )
                                              )
      Respondent.                             )

                                      ORDER

      Loyce Harris seeks relief from his state conviction and sentence

pursuant to 28 U.S.C. § 2254.        See doc. 1.    His petition reveals that he is

incarcerated at Telfair State Prison.         Id.   It further reveals that he was

convicted in Daugherty County, Georgia.               Id. at 2.      This Court is,

therefore, not the proper forum for his petition.

      Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined. 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App’x 794, 795

(11th Cir. 2008).      Thus, this Court has jurisdiction over the petition. 1


1
   The Clerk mistakenly filed this as a Savannah Division case, but Telfair County lies
in this Court’s Dublin Division. 28 U.S.C. § 90(c)(2). The mistake is moot, however,
because this action is transferred to the Middle District of Georgia.

                                          1
Nevertheless, it is the longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was

convicted, since that will be the most convenient forum.             Eagle v.

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir. 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App’x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts. Daugherty County lies in the Middle District of

Georgia.     See 28 U.S.C. § 90(b)(5).         Accordingly, this case is

TRANSFERRED to the United States District Court for the Middle

District of Georgia for all further proceedings. See 28 U.S.C. § 1404(a)

(permitting a district court to transfer any civil action to another district

or division where it may have been brought for the convenience of parties

and witnesses and in the interest of justice); Rufus v. Kemp, 2013 WL

2659983 at * 1 (S.D. Ga. June 12, 2013).

     SO ORDERED, this 25th day of January, 2019.

                                   _______________________________
                                   Christopher L. Ray
                                   United States Magistrate Judge
                                   Southern District of Georgia




                                     2
